Citation Nr: 0841326	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for an ear disorder, to 
include residuals of a tympanic membrane disorder and a 
hearing loss disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1983.  Among his many awards and decorations, the veteran 
received a Combat Action Ribbon and a Bronze Star Medal with 
Combat V.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  By a June 2006 rating decision, the RO granted 
service connection for PTSD and assuaged a 50 percent 
evaluation for that disability.  By a rating decision issued 
in October 2007, the RO denied the claim for an award of 
TDIU.  
  
In his January 2008 disagreement with the denial of TDIU 
(NOD), the veteran contended that the RO had not considered 
his "combat-related medical disabilities."  In a March 2008 
substantive appeal, the veteran reiterated that his combat-
related medical disorders had not been addressed in 
determining entitlement to TDIU.  

The veteran requested a Videoconference Board hearing.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge in June 2008.  During that hearing, the veteran 
testified to his belief that he had submitted evidence which 
disclosed that he incurred a left knee disorder and an ear 
disorder in service, and his belief that he had been granted 
service connection for those disorders.  

Interpreting the record in the light most favorable to the 
veteran, he has disagreed with the RO's failure to adjudicate 
those claims.  See Velez v. West, 11 Vet. App. 148, 157-58 
(1998) (providing that NOD may not only express 
dissatisfaction with a RO decision but also with the RO's 
failure to adjudicate a pending claim).  Hence, the Board has 
jurisdiction over the veteran's claim that the RO has failed 
to adjudicate claims for service connection for a left knee 
disorder and an ear disorder, to include residuals of 
tympanic membrane injury and a hearing loss disorder.  The 
veteran is entitled to an SOC addressing these claims.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The claim of entitlement to service connection for a left 
knee disorder and for an ear disorder, to include residuals 
of an tympanic membrane injury and service connection for a 
left knee disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, anger, panic attacks, nightmares, insomnia, no 
social life, suicidal gestures, agitation, difficulty working 
with others, some difficulties maintaining personal hygiene, 
and Global Assessment of Functioning scores ranging from 45 
to 60, with some difficulty concentrating, but his PTSD is 
not manifested by symptoms such as illogical, obscure, or 
irrelevant speech, spatial or other disorientation, impaired 
abstract thinking, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.    

2.  The veteran experiences severe occupational and social 
impairment, with inability to maintain productivity and 
efficiency due to inability to work with others, panic 
attacks, depressed mood, anxiety, and unpredictable anger.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, he 
meets the criteria for an increase in the initial evaluation 
for PTSD from 50 percent to 70 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.125, 4.130, Diagnostic Code 9411 (2008).

2.  The veteran is individually unemployable due to service-
connected PTSD.  38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considered the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the veteran 
have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

The veteran's claim for an increased initial evaluation for 
PTSD arises from his disagreement following the original 
grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated.  
No additional notice is required where a claim has not only 
been substantiated but has also been granted; any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA as to this claim.  

As the Board's determination on the claim for TDIU is 
favorable to the veteran, remand for further action under the 
VCAA would be adverse to the veteran's interest, and no 
further discussion of the VCAA is required.  

Duty to assist

As noted above, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained service medical records, VA 
clinical records, and private treatment records.  The veteran 
has been afforded two VA examinations.  The veteran has 
submitted private medical opinion on his behalf.  The veteran 
and his spouse have submitted numerous statements in support 
of the veteran's claim.  

In short, the veteran has had a full and fair opportunity to 
present evidence as to the severity of his PTSD.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim / claims that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for increased initial evaluation for PTSD

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent schedular evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

In this case, the veteran underwent lengthy evaluation for VA 
examination purposes from October 2005 to December 2005.  The 
VA examination report reflects the veteran's extensive 
participation in combat.  He experienced numerous stressors.  
He reported numerous symptoms consistent with PTSD.  The VA 
examination report reflects that the veteran was neatly 
dressed, able to maintain good eye contact, had intact short-
term and long-term memory, but was depressed and tense.  
There were no hallucinations or delusions, and the veteran's 
verbal communication was coherent and goal directed.  The 
veteran discussed his disproportionate anger at small things.  
The examiner assigned a GAF score of 45-50.  

VA outpatient clinical records dated in July 2006 reflect 
that the veteran required "distance" from others, either 
geographically or by rank and authority.  The treatment noted 
discussed the veteran's feeling of loss of purpose in life 
without his corporate job or military service.  

The evidence reflects that the veteran then decided to seek 
private treatment for PTSD, reporting that the VA examination 
was humiliating and the VA facility where he had sought 
treatment was so depressing he could never improve if he went 
there for treatment.  Providers who treated the veteran from 
July 2007 through December 2007 assigned GAF scores of 60, 
but a medical statement from S.M., MD, indicated that the 
veteran had required several changes in his medication, mood 
stabilizers, and sleep aids, because one medication would 
seem to work initially, then lose efficacy, requiring a 
switch to another medication.  In a December 2007 medical 
statement, Dr. M. noted that the veteran's symptoms "have 
only improved slightly" but only for "brief" periods.  

On VA examination conducted in November 2007, the VA examiner 
again noted the numerous symptoms of PTSD the veteran 
displayed.  The veteran was tense and anxious.  He managed 
his anxiety by constantly performing physical work, with his 
tension would rise anytime he stopped being busy.  The 
veteran was isolated and had no social life.  He had little 
interaction with his children or other family members.  He 
had distressing dreams, had frequent awakenings, flashbacks, 
and intrusive thoughts.  He had survivor guilt.  He again 
reported that he was forced to resign from his last job 
because of his difficulty getting along with others.  His 
short-term memory remained intact, but he was unable to 
perform serial 7s.  The examiner concluded that the veteran's 
impairment due to PTSD was severe.  The examiner assigned a 
GAF score of 45.   

The clinical records from the VA examiners and providers and 
the veteran's private treating providers consistently 
disclose that the veteran does not manifest the most severe 
symptoms of a psychiatric disorder.  There is no notation 
that the veteran has gross impairment in his thought 
processes or communications.  Rather, the evidence, including 
the veteran's testimony before the Board, establishes that 
the veteran's verbal communications are logical and coherent.  
The evidence establishes that the veteran does not have 
persistent delusions or hallucinations, although he clearly 
has intrusive thoughts of combat and has disturbing dreams.  

The veteran manifests many symptoms associated with a 50 
percent disability evaluation, except circumstantial speech 
and impaired judgment or abstract thinking.  The veteran also 
manifests some symptoms associated with a 70 percent 
evaluation, including near-continuous panic or depression 
affecting his ability to function independently.  The veteran 
also apparently sometimes neglects his person appearance and 
hygiene, although no examiner or provider objectively noted 
this symptom, which was reported by the veteran's wife.  The 
veteran has some impaired impulse control, with unprovoked, 
or at least unpredictable, anger, although there is no 
objective evidence of violent behavior.  The veteran has 
denied suicidal ideation, but the statements of the veteran's 
spouse regarding purchase of firearms, and refusal to put the 
guns up, is certainly suggestive of suicidal ideation.  

Although the veteran's private providers assigned GAF scores 
of 60 during the period from July 2007 through December 2007, 
the VA examination disclosed a GAF score of 45.  The private 
medical statement regarding the veteran's inability to 
sustain an improvement in symptoms for more than brief 
periods of time appears to explain the variations in assigned 
GAF scores.  Resolving reasonable doubt in the veteran's 
favor, it appears that he meets or approximates some criteria 
for a 70 percent evaluation, so as to warrant a finding that 
he approximates that evaluation.

However, the evidence is completely unfavorable to assignment 
of the next higher evaluation, a 100 percent schedular 
rating.  In particular, the veteran's testimony and 
appearance at his Videoconference hearing before the Board is 
entirely consistent with the clinical records which establish 
that no provider has observe gross impairment of thought 
processes, gross impairment of communications, persistent 
delusions or hallucination, disorientation, or severe memory 
loss.  The preponderance of the evidence is against and 
evaluation in excess of 70 percent.  As the evidence is not 
in equipoise to warrant an evaluation in excess of 70 
percent, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
increase in the initial evaluation for PTSD from 50 percent 
to 70 percent, but no higher.   

Claim for TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

The veteran meets the schedular criteria for an award of 
TDIU, since his PTSD is currently evaluated as 70 percent 
disabling.  The central inquiry in a claim for TDIU is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. at 363.  The evidence establishes that 
the veteran was, in fact, employed until April 2004, when the 
veteran left employment as a manager because of inability to 
tolerate the strains of managing employees and getting along 
with other managers.  

The examiner who conducted VA examination in May 2006 
concluded that the veteran's social and industrial capacity 
was severely impaired by his service-connected PTSD.  While 
the examiner did not specifically opine that the veteran was 
individually unemployable, the examiner noted the veteran's 
apprehension during examination, inability to do serial 7s, 
inability to count past 93, the veteran's isolation from his 
family, lack of social interactions, repots of being angry 
and short-tempered at his last employment prior to his 
"retirement" from that job, and numerous other symptoms of 
PTSD.  The examiner's report may fairly be interpreted as 
showing that the veteran can no longer function as a manager.

The veteran's private treating psychiatrist. S.M., MD, 
opined, in a September 2007 statement, that the veteran was 
unable to work as a result of his PTSD.  The examiner who 
conducted VA examination in September 2007 concluded that the 
veteran's social and industrial capacity was severely 
impaired.  While the examiner did not specifically opine that 
the veteran was individually unemployable, this report does 
not suggest that the veteran is able to function as a manager 
of other individuals.  

The veteran has held two jobs in his life, serving in the 
Marines for 20 years, and then working as a manager in a 
manufacturing plant for about 14 years.  No examiner has 
suggested that there is any employment consistent with the 
veteran's education and experience that the veteran remains 
able to do without increasing stress and increasing the 
severity of PTSD symptoms.  

The veteran and his wife both testified as top their belief 
that the veteran would be unable to retain employment without 
severe stress.  Their testimony was credible.  

The record, interpreted fairly, establishes that the veteran 
is no longer able to perform any similar employment as the 
result of the severity of his PTSD symptoms.  There is no 
medical opinion that there is any type of employment for 
which the veteran would currently be suited, in view of 
education and experience.  The veteran is individually 
unemployable as a result of his PTSD.  An award of TDIU is 
warranted.


ORDER

The appeal for an initial evaluation in excess of 50 percent 
for PTSD is granted, to the extent of a 70 percent 
evaluation, but not higher, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  

The appeal for TDIU is granted.  


REMAND

The veteran's January 2008 disagreement with the denial of 
TDIU stated, as noted above, that the veteran's "combat 
related medical disabilities" were not addressed in the 
denial of TDIU.  As noted above, the veteran's March 2008 
statement that his combat-related physical disabilities had 
not been considered in determining his combined disability 
rating.  This statement constitutes a disagreement with the 
RO's failure to adjudicate the claims raised in the January 
2008 notice of disagreement.  The veteran is entitled to a 
statement of the case (SOC), and to any action necessary 
prior to issuance of the SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999); see also VAOPGCPREC 16-92.  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the veteran's 
claims that he incurred a left knee disorder, 
a tympanic membrane injury, and a hearing loss 
disorder in service.  If the veteran wishes to 
pursue these claims appeal, advised the 
veteran of the duties to notify and assist 
him, as required under the VCAA.  Conduct any 
necessary development.  Advise the veteran of 
the date on which the time allowed for 
perfecting a timely substantive appeal of this 
claim expires.  If the veteran perfects appeal 
of a claim for service connection by 
submitting a timely and adequate substantive 
appeal, then the RO should return the claim(s) 
to the Board for the purpose of appellate 
disposition, if the claim(s) remain(s) denied.

2.  If a benefit sought remains denied as to 
any claim for which substantive appeal has 
been timely perfected, the claim should be 
returned to the Board, following issuance of 
any necessary supplemental statement of the 
case and after the veteran has been afforded 
opportunity to respond, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


